Title: To James Madison from Robert J. Evans, 31 December 1819
From: Evans, Robert J.
To: Madison, James


Respected Sir,
Philada. December 31. 1819
I take the liberty of forwarding you the first number of a monthly publication entitled the “Rural Magazine” which will be published tomorrow. The Editors are sons of Mr. Benjamin Johnson one of the oldest and most respectable booksellers of this city under whose immediate superintendance the work will be conducted.
In this part of the Union we are not ignorant of the interest you take in agricultural improvements and have witnessed with no ordinary pleasure, an individual descending wth distinguished honour, from the most elevated station in the world, that of Chief Magistrate of a free people, to mingle with out ceremony amongst his fellow citizens, endeavouring at the same time with zeal and ability to promote their most substantial interests.
This magazine is of humble pretensions, but might with the necessary aid and encouragement, become a respectable agent in the dissemination of useful knowledge among the worthy yeomanry of the country. Excuse the liberty I have again taken and believe me to be With undissembled respect Your friend & fellow citizen
Robert J Evans
